   Case 2:18-cv-08439-FMO-PJW Document 147 Filed 09/17/21 Page 1 of 4 Page ID #:2379

 Name and address:
                         Christopher S, Niewoehner
                       cniewoehner@steptoe,com
                      STEPTOE & JOHNSON LLP
                   227 West Monroe Street, Suite 4700
                         Chicago, Illinois 60606

                                                 UNITED STATES DISTRICT COURT
                                                CENTRAL DISTRICT OF CALIFORNIA

                                                                                 CASE NUMBER
 LAWRENCE P. KALBERS.
                                                             Plaintiff(s),                              2:1   8-CV-8439 FMO (PlWx)

                    v.
                                                                                   APPLICATION OF NON-RESIDENT ATTORNEY
 U,S. DEPARTMENT OF fUSTICE, et al.,                                                     TO APPEAR IN A SPECIFIC CASE
                                                          Defendant(s),                         PROHACVICE
 INSTRUCTIONS FOR APPLICANTS
 (L) The attorney seeking to apPear pro hac vice ntust complete Section I of this Application, personally sign, in ink, the certification in
     Section II, and have the designated Local Counsel sign in Section IIL ELECTRONIC SIGNATURIS AR.E NOTA CCEPTED. Space to
     suppleffient responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
     day) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. ,Scan the
     completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF)
                                                                                                                                             file.
 (2)   Have the designated Local Counsel file the Application electronically using the Court's electronic fiIing system ("Motions and Related
       Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-6a)"), attach a Proposed Order
       (using Form G-64 ORDER, awilablefrom the Court's website), and pay the required $500
                                                                                                    fee online at the time of filing (using a credit
       card), The fee is requiredfor each case in which the applicant files an Application. Failure to pay the fee at the time of
                                                                                                                                  filing wiII be
       grounds for denying the Application. Out-of-statefederal government altorneys arc not rcquired to pay the $500 fee. (Certain
       attorneysfortheUnitedStatesarealsoexemptfromtherequirementofapplyingforprohacvicestatus.                           SeeL.R.83-2.1,4.) Acopyofthe
   G-64 ORDER in Word or WordPerfectformat must be emailed to the generic chambers email address, L,R, 5-4.4.2.
SECTIONI - INFORMATION
 Niewoehner, Christopher         S.

 Applicant's Name (Last Name, First Name       6 Middle Initial)                                              checkhere if federal gowrnment attorney   Z
 STEPTOE &IOHNSON LLP
 Firm/Agency Name

 227 West Monroe Street, Suite 4700                                          (3r2) s77-r240                               (3r2) s77-1370
                                                                             Telephone Number                            Fax Number

 Street Address

 Chicago, Illinois 60606                                                                              cniewoehner@steptoe.com
 City, State, Zip Code                                                                                         E-mail Address

I have been retained to represent the following parties:
Volkswagen AG                                                                I   Plaintffis)   ffi            I
                                                                                                     Defendant(s)        Other,
                                                                                                                                  _
                                                                             f   Plaintffi)    f Defendant(s) I          Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status ofhis or
her membership. Use Section IV if more room is needed, or to provide additional information.

                    Name of Court                           Date oI Admission Active Member in Good Standing? (if not, please explain\
Illinois                                                      1110611997 Yes
U.S, District Court, N.D. Ill.                                 0412711998               Yes

U.S. Court of Appeals, Seventh Circuit                         06t28t20t3               Yes


G-64 (09120)                 APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO IIAC YICE                                    Page   I of3
     Case 2:18-cv-08439-FMO-PJW Document 147 Filed 09/17/21 Page 2 of 4 Page ID #:2380

 List all cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV   if
 needed):
           Case   Number                                  Title of Action                           Date of Agplication GrMtedJ        plt jld?
 None.




lf   any   pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:

     N/A




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system, lf the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of Califurnia.

              SECTION II - CERTIFICATION

              I declare under penalty of perjury that:

              (1) All of the above information is true and correct.
              (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
                  substantial business, professional, or other activities in the State of California.
              (3) I am not currently suspended from and have never been disbarred from practice in any court.
              (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
                  Criminal Procedure, and the Federal Rules of Evidence.
              (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
                  of this Court and maintains an office in the Central District of California for the practice of law, in
                  which the attorney is physically present on a regular basis to conduct business, as local counsel
                 pursuant to Local Rule B3-2.1.3.4.

                  Dated August20,202l                                    Christopher   S,   Niewoehner
                                                                         Applicant's Name (please type or print)



                                                                        Applicant's Signature



G-64   (O9I2O)                APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO IIAC VICE                          Page 2 of 3
   Case 2:18-cv-08439-FMO-PJW Document 147 Filed 09/17/21 Page 3 of 4 Page ID #:2381


SECTIONTTT - DESIGNATION OE I OCAI COJJNSFI
 Ram, Ashwin J.
 Designee's Name (Last Name, First Name & Middle Initial)
 STEPTOE & JOHNSON LLP
 Firm/Agency Name
 633 W. Fifth Street, Suite 1900                                  (213) 439-9400                           (213) 439-9599
                                                                  Telephone Number                         Fax Number
 Street Address                                                   aram@steptoe.com
 Los Angeles, California 90071                                    Email Address
 City, State, Zip Code                                            277513
                                                                  Designee's California State Bar Number

I hereby consent to the foregoing designation as local counsel, and declare under penalty ofperjury that I maintain an office in the
Central District ofCalifornia for the practice oflaw, in which I am physically present on a regular basis to conduct business.
               Dated August 20, 2021                              Ashwin J. Ram
                                                                  Designee's Name (please type or print)


                                                                 Designee's Signature
SECTION IY - SUPPi EMFNT A.NSWERS HERE (ATTACH ADDITIONAL PAGES IF NECESSARY).
  Admissions (continued):

  Name of Court                                                Date of Admission          Active Member In Good Standing?
  U.S. District Court, E.D. Mich.                              1/20/2017                  Yes




G-64 (09/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAG VICE                      Page 3 of3
Case 2:18-cv-08439-FMO-PJW Document 147 Filed 09/17/21 Page 4 of 4 Page ID #:2382




                             Gertificste of Ad,miss ion
                              To t:he Bar of lillinnis
           l, Carolyn Taft Grosboll, Clerk of the Supreme Court of lllinois, do hereby certify that



                                    Christopher Shepherd Niewoehner


           has been duly licensed and admitted to practice as an Attorney and Counselor at
           Law within this State; has duly taken the required oath to support the
           CONSTITUTION OF THE UNITED STATES and of the STATE OF ltLlNOlS, and
           also the oath of office prescribed by law, that said name was entered upon the Roll
           of Attorneys and Counselors in my office on 1110611997 and is in good standing, so
           far as the records of this otfice disclose.




                                                   lN WITNESS WHEREOF, I have hereunto
                                                           subscribed m)t name and affixed the
                                                           seal of said Court, this 18th day of
                                                           August, 2021,

                                                           /1 r --- G^sAe{
                                                           (anUtn-1-*
                                                                                            Clerk,
                                                           Supreme Court of the State of lllinois
